     Case 3:20-cv-00644-N Document 2 Filed 03/16/20                        Page 1 of 2 PageID 11



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                Dallas Division


Amy Clara Alphin
Plaintiff
v.                                                             3:20-cv-00644-N
                                                               Civil Action No.
Lee Lewis Construction, Inc.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Amy Clara Alphin


provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Amy Clara Alphin
Lee Lewis Construction, Inc.
Vincent J. Bhatti
Ditty S. Bhatti
The Bhatti Law Firm, PLLC
                 Case 3:20-cv-00644-N Document 2 Filed 03/16/20                       Page 2 of 2 PageID 12



                                                              Date:
                                                                                   March 16, 2020
                                                              Signature:
                                                                                   /s/Vincent J. Bhatti
                                                              Print Name:          Vincent J. Bhatti
                                                              Bar Number:
                                                                                   24055169
                                                              Address:
                                                                                   14785 Preston Road, Suite 550
                                                              City, State, Zip:
                                                                                   Dallas, TX 75254
                                                              Telephone:
                                                                                   (214) 253-2533
                                                              Fax:
                                                                                   (214) 279-0033
                                                              E-Mail:
                                                                                   vincent.bhatti@bhattilawfirm.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
